Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 01/16/2020 and 09/20/2019 have been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-22, claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES – Claims 1-20 recite processing circuitry and, therefore, are directed towards an apparatus. Claim 21 is directed towards a computer program product, claim 22 is directed towards a medical information apparatus and therefore is considered to be directed towards an apparatus.
Step 2A, Prong 1, Judicial Exception: YES – claims 1-22 recite the limitation of determining abnormality in a region based on a plurality of pieces of information”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing circuitry” language, the claim encompasses a user simply taking the difference between two signals and comparing this difference to a table to determined acceptable quality percentage in his/her mind. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claims recite additional elements: obtaining a plurality of pieces of information indicating motion parameters”.
The obtaining step is recited at a high level of generality (i.e., as a general means of obtaining data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processing circuitry that performs the obtaining step is also recited at a high level of generality, and merely automates the obtaining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value collecting step and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processing circuitry is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, claim recites: “a time period before a load, and a recovery time period.” It is entirely unclear and indefinite as to what is the “time before a load”? what type of load does the claim intend? does it refer to loading of the blood during systolic period? or something else is intended. for the purposes of examination the broadest reasonable interpretation has been used.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 11, 13, 14 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al. (U.S. Patent No. 7,693,315) hereinafter “Krishnan”.
Regarding claim 1, Krishnan discloses an apparatus [apparatus of Krishnan; see abstract] comprising processing circuitry [see column 5, lines 43-50; disclosing a processor to perform the algorithm and method disclosed]configured to: obtain a plurality of pieces of first medical information indicating wall motion parameters in a first local region [see column 17, lines 35-46 disclosing obtaining regional myocardial parameters such as thickening and motion parameters] and in a first global region [see column 17, lines 47-55 disclosing extracting global parameters such as LVEF, LVESV, etc] with respect to a heart of a first patient; and determine abnormality in the first local region on a basis of the plurality of pieces of first medical information.[see column 17, lines 40-45 and column 18, lines 24-32 disclosing a classification module for automatic diagnosis of abnormalities based on extracted parameters]  
Regarding claim 2, Krishnan further discloses that the processing circuitry determines the abnormality in the first local region of the first patient, by inputting the plurality of pieces of first medical information of the first patient to a trained model [see column 18, lines 30-47; the repository 34 comprising training data to building classification modules] trained by using, with respect to hearts of a plurality of second patients,[see column 20, lines 9-15 disclosing  a large data base of analyzed/labeled cases] a plurality of pieces of second medical information indicating wall motion parameters in a second local region and in a second global region and abnormality determination results with respect to the second local region. [see column 4, lines 63-column 5, line 3; see also column 7, lines 54-67 disclosing that the parameter in the current image is compared to similar (parameters) in the database and trained model.]
Regarding claim 3, Krishnan further discloses that the wall motion parameters include pieces of information that are of mutually-different types with respect to at least one selected from among: temporal phases before and after either a load or medical treatment; positions in a wall thickness direction; and heart motion directions [see column 10, lines 59-64 of Krishnan], and the plurality of pieces of second medical information include information that is of same types as the plurality of pieces of first medical information. [see column 4, lines 63-column 5, line 3; see also column 7, lines 54-67 disclosing that the parameter in the current image is compared to similar (parameters) in the database and trained model.]
Regarding claim 4, , Krishnan further discloses that each of the first global region and the second global region corresponds to one of: an entire left ventricle in a three-dimensional image [see column 10, lines 55-60]; and an entire region of interest in53Docket No. PT MA-1 9053-US Status: Finala two-dimensional cross-sectional image[see column 10, lines 55-60]; the first local region correspond to at least one of a plurality of regions obtained by dividing the first global region into sections while using a predetermined dividing method; and the second local region correspond to at least one of a plurality of regions obtained by dividing the second global region into sections while using a predetermined dividing method. [see column 10, lines 31-45 of Krishnan] 
Regarding claim 5, Krishnan further discloses that the wall motion parameters include information about at least one of strain and a displacement. [see column 12, lines 30-40 of Krishnan; strain is a parameter of wall motion]
Regarding claim 10, Krishnan further discloses that the trained model is constructed on a basis of one of a support vector machine and a neural network.  [see column 16, lines 13-18 disclosing that the model building process could be a vector machine]
Regarding claim 11, Krishnan further discloses that the processing circuitry calculates a plurality of types of index values with respect to each of the plurality of pieces of first medical information. [see column 12, lines 1-19 disclosing a score for confidence level (i.e. index value) for each segment of the image] 
Regarding claim 13, Krishnan further discloses that the processing circuitry outputs one of the plurality of types of index values specified regarding a determination result of the abnormality with respect to the first local region, together with the determination result of the abnormality with respect to the first local region.  [see column 12, lines 15-20; the result of the abnormality determination is outputted with the confidence score]
Regarding claim 14, Krishnan further discloses that the processing circuitry causes the determination result of the abnormality with respect to the first local region to be displayed while being superimposed on one of an ultrasound image and a polar map. [see column 11, lines 35-50 of Krishnan]  
Regarding claim 16, Krishnan further discloses that the determination result of the abnormality is information indicating whether or not the first local region is an ischemic region. [see column 2, lines 1-10 disclosing the method can be used to detect ischemia]
Regarding claim 17, Krishnan further discloses that the pieces of first medical information are pieces of waveform information indicating time-series changes in the wall motion parameters in the first local region and in the first global region; and the pieces of second medical information are pieces of waveform information indicating time-series changes in the wall motion parameters in the second local region and in the second global region. [see column 10, lines 45-65 of Krishnan] 
Regarding claim 18, Krishnan further discloses that the abnormality determination results with respect to the second local region are pieces of information obtained as a result of a human being identifying whether or not abnormality is present in wall motion.[see column 8, lines 1-25 disclosing that the CAD results could be used as a assistance method for the decision of the physician (i.e. the physician will make the decision on the abnormality herself based on the result of the analysis]
Regarding claim 19, Krishnan further discloses that the processing circuitry causes the determination result of the abnormality with respect to the first local region to be output. [see column 7, lines 14-20 of Krishnan]  
Regarding claim 20, Krishnan further discloses that the processing circuitry obtains the plurality of pieces of first medical information from an ultrasound image. [see column 7, lines 15-20 of Krishnan] 
Regarding claim 21, Krishnan discloses a computer program product having a non-transitory computer-readable medium including a plurality of instructions for executing image processing executable by a computer [see column 5, lines 42-55], wherein the instructions, when executed by the computer, cause the computer to perform a method comprising: obtaining a plurality of pieces of first medical information indicating wall motion parameters in a first local region [see column 17, lines 35-46 disclosing obtaining regional myocardial parameters such as thickening and motion parameters] and in a first global region [see column 17, lines 47-55 disclosing extracting global parameters such as LVEF, LVESV, etc] with respect to a heart of a first patient; and determining abnormality in the first local region on a basis of the plurality of pieces of first medical information.[see column 17, lines 40-45 and column 18, lines 24-32 disclosing a classification module for automatic diagnosis of abnormalities based on extracted parameters]  
Regarding clam 22, Krishnan discloses a medical information processing apparatus [apparatus of Krishnan; see abstract ] comprising: comprising processing circuitry [see column 5, lines 43-50; disclosing a processor to perform the algorithm and method disclosed]configured to: construct a trained model by performing machine learning [see column 18, lines 30-47; the repository 34 comprising training data to building classification modules]  by using with respect to hearts of a plurality of patients [see column 20, lines 9-15 disclosing  a large data base of analyzed/labeled cases], a plurality of pieces of medical information indicating wall motion parameters in a local region and a global region and abnormality determination results with respect to the local region. [see column 4, lines 63-column 5, line 3; see also column 7, lines 54-67 disclosing that the parameter in the current image is compared to similar (parameters) in the database and trained model.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 7,693,315) hereinafter “Krishnan” in view of Asanuma et al. (“Assessment of Myocardial Ischemic memory using speckle tracking echocardiography”, Vol. 5, No. 1, 2012) hereinafter “Asanuma”.
Regarding claim 6, Krishnan discloses all the limitations of claim 1 above [see rejection of claim 1]
Krishnan does not expressly disclose that the temporal phases include information about at least one of: a time period before a load; and a recovery time period.  
Asanuma, directed towards assessment of myocardial memory using indexes [see abstract of Asanuma] further discloses that the temporal phases include information about at least one of: a time period before a load; and a recovery time period [see page 7, left column, last paragraph continued in right column disclosing assessment of myocardial tissue after a load (i.e. Ischemia)   
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Krishnan further so that the temporal phases include information about at least one of: a time period before a load; and a recovery time period according to the teachings of Asanuma in order to acquire information about the myocardial tissue before and after a stress/pressure or load to the tissue of the heard and achieve a more accurate diagnosis.
Regarding claim 12, Krishnan discloses all the limitations of claim 1 above [see rejection of claim 1]
Krishnan does not expressly disclose that the plurality of types of index values include at least a Strain Imaging Diastolic Index (SI-DI) and a Post-systolic Strain Index (PSI).  
Asanuma further discloses that the plurality of types of index values include at least a Strain Imaging Diastolic Index (SI-DI) and a Post-systolic Strain Index (PSI).  [see abstract and page 5, right column, section under PSI and time to peak strain index continued in page 6]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Krishnan further so that the plurality of types of index values include at least a Strain Imaging Diastolic Index (SI-DI) and a Post-systolic Strain Index (PSI) according to the teachings of Asanuma in order to acquire information about the myocardial tissue before and after a stress/pressure or load to the tissue of the heard and achieve a more accurate diagnosis.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 7,693,315) hereinafter “Krishnan” in view of Krishnan et al. (U.S. Patent No. 7653227) hereinafter “Krishnan-2”.
Regarding claim 7, Krishnan discloses all the limitations of claim 1 above [see rejection of claim 1]
Krishnan does not expressly disclose that the positions in the wall thickness direction include either information about at least one selected from among an inner layer, a middle layer, and an outer layer; or information about at least one selected from among an inner half, an outer half, and a total of a wall thickness.
Krishnan-2, directed towards method of automatic abnormality detection in medical images [see abstract of Krishnan-2] further discloses that the positions in the wall thickness direction include either information about at least one selected from among an inner layer, a middle layer, and an outer layer; or information about at least one selected from among an inner half, an outer half, and a total of a wall thickness. [see [0041] of Krishnan-2]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Krishnan further so that the positions in the wall thickness direction include either information about at least one selected from among an inner layer, a middle layer, and an outer layer; or information about at least one selected from among an inner half, an outer half, and a total of a wall thickness according to the teachings of Krishnan-2 in order to study each section of the myocardial tissue and arrive at a more accurate diagnosis of abnormality.
Regarding claim 8, Krishnan discloses all the limitations of claim 1 above [see rejection of claim 1]
Krishnan does not expressly disclose that the motion directions include information about at least one selected from among: a longitudinal direction, a circumferential direction, a radial direction, and an area size of a plane positioned parallel to an inner myocardial membrane surface.
Krishnan-2 further discloses that the motion directions include information about at least one selected from among: a longitudinal direction, a circumferential direction, a radial direction, and an area size of a plane positioned parallel to an inner myocardial membrane surface. [see [0041] of Krishnan-2] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Krishnan further so that the motion directions include information about at least one selected from among: a longitudinal direction, a circumferential direction, a radial direction, and an area size of a plane positioned parallel to an inner myocardial membrane surface according to the teachings of Krishnan-2 in order to study each section of the myocardial tissue and arrive at a more accurate diagnosis of abnormality.

Regarding claim 9, Krishnan discloses all the limitations of claim 1 above [see rejection of claim 1]
Krishnan does not expressly disclose that information about the wall motion parameters in the first global region and the second global region further includes information indicating time-series changes regarding changes in volume.  
Krishnan-2 further discloses that information about the wall motion parameters in the first global region and the second global region further includes information indicating time-series changes regarding changes in volume. [see [0039] of Krishnan-2]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Krishnan further so that the information about the wall motion parameters in the first global region and the second global region further includes information indicating time-series changes regarding changes in volume according to the teachings of Krishnan-2 in order to

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 7,693,315) hereinafter “Krishnan”.
Regarding claim 15, Krishnan discloses that the pieces of first medical information and the pieces of second medical information are pieces of information in a time direction.  [see column 10, lines 44-65 of Krishnan]
Krishnan does not expressly disclose that the pieces of information are normalized in time. 
However, it would have been obvious to a person of ordinary skill level in the art a the time of the filing of the invention to modify the pieces of information of Krishnan taken in time direction and normalize them in a time direction since normalization of the data is a well known and routinely practiced method of organizing data in the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793